I

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case·



                                           UNITED STATES DISTRICT COURT
                                                SOUTHER N DISTRICT OF CALIFORNIA
                     UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINA L CASE
                                      v.                                      (For Offenses Committed On or After November 1, 1987)
           EDGAR LUCIANO SANTIAGO-BARRERA (1)
                                                                                 Case Number:          3:19-CR-04505-LAB

                                                                              Ste hen D Lemish
                                                                              Defendant's Attorney
     USM Number                       91002a.298
     • -                                                                                                                 DEC 12 2019
     THE DEFENDANT:
     IZI pleaded guilty to count(s)         ONE of the Information
                                                                                                           !3Y
     D     was found guilty on count(s)
        after a olea ofnot guiltv.
    Accordingly, th~ defendant is adjudged guilty of such count(s), which involve the following offense(s):

          Title and Section / Nature of Offense                                                             Count
          18:1546(A) - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony)               1




         The defendant is sentenced as provided in pages 2 through                      2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

    D     The defendant has been found not guilty on count(s)

    D     Count(s)                                                     is          dismissed on the motion of the United States.

    IZJ   Assessment: $100.00 - waived


    •     JVTA Assessment* :$

          *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    IZI   No fine                  D Forfeiture pursuant to order filed                                                    , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of na111e, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.




                                                                            HON. LA          Y ALAN BURNS
                                                                            CHIEF UNITED STATES DISTRICT JUDGE
  AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:               Edgar Luciano Santiago-Barrera (1)                 Judgment - Page 2 of2
  CASE NUMBER:             3: 19-CR-04505-LAB

                                                      PROBATION
The defendant is hereby sentenced to probation for a term of:
five (5) years


                                    SPECIAL CONDITIONS OF SUPERVISION

  •   Do not enter the United States illegally.

  •   The defendant must not commit another federal, state or local crime.

 II




                                                                             3:19-CR-04505-LAB
